Citation Nr: 1739282	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  13-24 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a bilateral eye disability.


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Saindon, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from March 1976 to March 1979.  She also served on active duty for training and inactive duty for training in the Army Reserve during periods in July 1979 through November 2003.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  Jurisdiction is retained by the RO in Montgomery, Alabama.

In October 2015 the Veteran testified before the undersigned Veterans Law Judge at a travel Board hearing.  The transcript is of record.

The Board previously denied this matter in August 2016 and the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  The Court approved a joint motion for remand (JMR) in February 2017.  Pursuant to the JMR, the matter has now returned to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After accepting the Veteran's history of having a lightning strike near her eyes, a VA examiner determined that there was no definitive diagnosis of such an injury contained in the service treatment records.  He also observed that there was no evidence of lightning strike residuals that her service as the basis for there being a causal relationship between the lightning strike and the Veteran's development of cataracts. The examiner emphasized that there was no documented evidence of ocular trauma.


The JMR stated that the parties "agree that [the 2011 VA] examination report is based on the inaccurate factual premise that no objective evidence exists regarding the in-service lightning strike around Appellant's eyes."  The JMR required that "a new medical opinion must be obtained that accurately considers the correct facts of this case."  

Accordingly, the case is REMANDED for the following action:

1. Forward the Veteran's claims folder, including a copy of this remand, to the prior examiner or another qualified medical provider.  A new examination may be performed at the examiner's discretion.  After reviewing the claims folder and performing any appropriate testing, the examiner should opine on:

Is it at least as likely as not (i.e. a 50 percent or greater probability) that the Veteran's bilateral eye disorder was caused by, related to, aggravated by (i.e. worsened), or otherwise etiologically the result of the Veteran's service to include her 1999 lightning strike resulting in flash burns?  For the purpose of this opinion, the examiner should assume that the 1999 lightning strike definitely occurred and resulted at least in flash burns.  

A rationale for all requested opinions shall be provided.  Reference to findings from identified studies is preferred over reference to medical literature in the abstract.  If the examiner relies on his or her medical experience as a rationale, it is appropriate to identify specifics such as an estimate of the number of patients the examiner has seen with similar conditions, the time the examiner has been practicing in the field, or any relevant specialized education or training experiences that go beyond the examiner's degree or accreditation.

If the examiner determines that an opinion cannot be rendered without result to mere speculation then it should be clear in the examiner's remarks whether it cannot be determined from current medical authority or if an opinion could be rendered if additional facts were known.  If additional facts are needed, the examiner shall state what facts would impact his or her ability to render an opinion and how.  Simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.

2. After completion of the above, readjudicate the Veteran's claims.  If any claim remains denied, issue a supplemental statement of the case to the Veteran and his representative and allow an appropriate period of time to respond.  Then return the claim to the Board for further adjudication.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




